                                                                                                                                                                                                                     
Exhibit 10.3

Employment Offer Letter

January 27, 2005

Richard Kent
1487 San Ines Way
Morgan Hill, CA 95037

Dear Rick,

It is with great pleasure that I extend to you an offer of employment with
Sunrise Telecom. This offer letter will confirm the terms and conditions set
forth for the position of Chief Financial Officer. Upon acceptance, please sign
this letter and return via fax (408-972-2158) at your earliest convenience.

1.     Starting Salary:

       $17,750/month

2.     Start Date:                 See additional details below.

3.     Expected Job Duties



>  * 

Direct the corporation's accounting, financial control, financial reporting,
management reporting, treasury, taxation, merger and acquisition, and investor
relation activities. Manage the staff that accomplishes the activities for which
you are responsible. Review the effectiveness of the company's performance in
your areas of responsibility and take actions as needed to build proper results.
Review, revise, and create documentation necessary for upgrading the company's
financial control documentation consistent with the requirements of the
Sarbanes-Oxley Act. Implement continuous testing activities to verify the
effectiveness of the controls and ensure that any necessary remedial corrective
work is carried out. Other financial and accounting responsibilities, as
required.

4.        Working Hours



        Starting no later than 9:00 am daily.

5.      Benefits

(per company policy)



> -100,000 shares of stock options to be issued at next meeting of the
> Compensation Committee of Board of Directors following date of hire.
> -$10,000 sign-on bonus. Payment will occur on first pay date following date of
> hire.
> -Bonus package will be constructed to feature a multiple of base pay
> commensurate with and otherwise similar to other Senior C level Executive
> Officers.
> -10 paid holidays per year per company policy, 15 days of paid time off per
> year
> -Medical, dental & vision insurance: 100% premium paid for employee, 50%
> premium paid for spouse and children
> -Employee Stock Purchase Plan, Profit Sharing Plan, and 401(k) plan
> -Others per employee handbook

6.     Performance Review



        Performance reviews are generally given every 6 months from date of
hire.

7.    Trial Period

(First 3 months of employment with a performance evaluation upon successful
completion)



        Paid Personal Time Off (PTO) is not allowed, however, PTO hours are
accrued normally.

8.    Additional Details



> -Rick to announce his resignation with his current employer on February 21,
> 2005 with an anticipated start date of March 1, 2005. Actual start date may be
> sooner, or March 14, 2005, at the latest.
> 
> -Sunrise Telecom, or representatives working on behalf of Sunrise Telecom,
> will not initiate contact with your current employer, Natural Selection Foods,
> LLC, until after February 21, 2005.
> 
> -Should your employment terminate due to a "Change in Control" of the company
> within twelve months after such "Change in Control", or as a part of a
> reduction in force of 5% or more of the domestic employee workforce, the
> following will apply:



1.     Vesting of all 100,000 new hire stock options will accelerate such that
all of such shares become fully-vested and immediately exercisable.



2.    You will receive a termination payment of up to $100,000. The payment
would be paid in full upon termination if the termination occurs within one
month following your start date, declining thereafter at the rate of 4,166.66 h
per month until reaching zero on the second anniversary of your start date.

            For purposes of this Offer Letter, a "Change in Control" is defined
as the following:

> > > (i)     The consummation of a merger or consolidation of the company with
> > > or into another entity or any other corporate reorganization, if more than
> > > 50% of the combined voting power of the continuing or surviving entity's
> > > securities outstanding immediately after such merger, consolidation or
> > > other reorganization is owned by persons who owned less than 10% of the
> > > Company immediately prior to such merger, consolidation or other
> > > reorganization;
> > > 
> > > (ii)    The sale, transfer or other disposition of all or substantially
> > > all of the company's assets;
> > > 
> > > (iii)     A change in the composition of the board of directors of the
> > > company, as a result of which fewer than one-half of the incumbent
> > > directors are directors who either (i) had been directors of the company
> > > on the date 24 months prior to the date of the event that may constitute a
> > > Change in Control (the "original directors") or (ii) were elected, or
> > > nominated for election, to the board with the affirmative votes of at
> > > least a majority of the aggregate of the original directors who were still
> > > in office at the time of the election or nomination and the directors
> > > whose election or nomination was previously so approved; or
> > > 
> > > (iv)    Any transaction which results in the combination of Paul Chang,
> > > Paul Marshall, and Robert C. Pfeiffer holding less than 30% of the
> > > outstanding shares of the company.
> 
> A transaction shall not constitute a Change in Control if its sole purpose is
> to change the state of the company's incorporation or to create a holding
> company that will be owned in substantially the same proportions by the
> persons who held the company's securities immediately before such
> transactions.
> 
> -You will activate your CPA status within one year from date of hire.

 

/s/ Paul A. Marshall /s/ Richard Kent Paul A. Marshall, Accepted by Richard Kent
COO/Acting CFO _________________
Start Date

Sunrise Telecom Incorporated advises that conditions of employment may change
from time to time without prior notice, and that any such changes could affect
one or more of the above employment descriptions. Employment with Sunrise
Telecom may be terminated by either Richard Kent or Sunrise Telecom for any
reason at any time. Employment offer contingent upon verification of background
as well as review by our Audit Partner and the Audit Committee Chairman. Offer
expires February 1, 2005.